DOCUMENTS UNDER SEAL
                      Case 5:20-cr-00372-LHK Document 8 Filed 06/26/20 Page 1 of
                                                            TOTAL TIME (m ins):
                                                                                   1
                                                                                20 mins
M AGISTRATE JUDGE                          DEPUTY CLERK                               REPORTER/FTR
M INUTE ORDER                             Doug Merry                                  Raynee Mercado
MAGISTRATE JUDGE                           DATE                                       NEW CASE         CASE NUMBER
KANDIS A. WESTMORE                         June 26, 2020 (by Zoom video)                              5:20-mj-70714-MAG-1
                                                      APPEARANCES
DEFENDANT                                   AGE     CUST  P/NP   ATTORNEY FOR DEFENDANT                       PD.     RET.
NICHOLAS MENDOZA HIMAN                              Y        P        Severa Keith                            APPT.
U.S. ATTORNEY                               INTERPRETER                              FIN. AFFT             COUNSEL APPT'D
Nikhil Bhagat                                                                        SUBMITTED

PROBATION OFFICER            PRETRIAL SERVICES OFFICER                DEF ELIGIBLE FOR               PARTIAL PAYMENT
                             Sean Hamel                               APPT'D COUNSEL                 OF CJA FEES
                                        PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR              PRELIM HRG       MOTION           JUGM'T & SENTG                             STATUS
                                                                                                                TRIAL SET
       I.D. COUNSEL                ARRAIGNMENT             BOND HEARING              IA REV PROB or             OTHER
                                                                                     Sup Rel
       DETENTION HRG               ID / REMOV HRG          CHANGE PLEA               PROB. REVOC.               ATTY APPT
    held                                                                                                        HRG
                                                     INITIAL APPEARANCE
        ADVISED                  ADVISED                  NAME AS CHARGED               TRUE NAME:
        OF RIGHTS                OF CHARGES               IS TRUE NAME
                                                        ARRAIGNM ENT
       ARRAIGNED ON                ARRAIGNED ON              READING W AIVED                W AIVER OF INDICTMENT FILED
       INFORMATION                 INDICTMENT                SUBSTANCE
                                                         RELEASE
      RELEASED            ISSUED                     AMT OF SECURITY         SPECIAL NOTES                 PASSPORT
      ON O/R              APPEARANCE BOND            $                                                     SURRENDERED
                                                                                                           DATE:
PROPERTY TO BE POSTED                           CORPORATE SECURITY                        REAL PROPERTY:
    CASH    $


      GOV/PROB        PRETRIAL                 DETAINED          RELEASED        DETENTION HEARING                REMANDED
      MOVE FOR        SERVICES                                                   AND FORMAL FINDINGS              TO CUSTODY
      DETENTION       REPORT                                                     W AIVED w/o prej
ORDER REMOVED TO THE DISTRICT OF
                                                             PLEA
    CONSENT                      NOT GUILTY                 GUILTY                     GUILTY TO COUNTS:
    ENTERED
    PRESENTENCE                  CHANGE OF PLEA             PLEA AGREEMENT             OTHER:
    REPORT ORDERED                                          FILED
                                                        CONTINUANCE
TO:                               ATTY APPT                BOND                      STATUS RE:
7/16/2020 (special set)           HEARING                  HEARING                   DETENTION                TRIAL SET

AT:                               SUBMIT FINAN.             STATUS RE                CHANGE OF                STATUS
                                  AFFIDAVIT                 PRELIM REV               PLEA
2:00 pm                                                     HRG _________
BEFORE HON.                       DETENTION                 ARRAIGNMENT              MOTIONS                  JUDGMENT &
                                  HEARING                                                                     SENTENCING
Westmore
       TIME W AIVED               TIME EXCLUDABLE           IDENTITY /               PRETRIAL                 IA SUP REL/
                                  UNDER 18 § USC            REMOVAL                  CONFERENCE               PROB VIOL
                                  3161                      HEARING
                                                  ADDITIONAL PROCEEDINGS
Def consents to video appearance. Def counsel indicates she needs more time to make arrangements for sureties. Def
consents to the Court signing waiver of preliminary hearing on his behalf. Parties are working on a pre-indictment resolution.
Next court date was cleared with Diana Weiss.
                                                                                          DOCUMENT NUMBER:
